DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0288753 to Kishiyama et al. (hereinafter Kishiyama).

In regard claim 1, Kishiyama teaches or discloses a communication method by a UE, the communication method comprising:
the user device includes a receiver that receives a first downlink control signal transmitted from one of the base stations);
receiving, from the base station, second information for configuring at least one beam among the multiple beams for the uplink control signal transmission (see paragraph [0173], the receiver may be configured to also receive a second downlink control signal different from the first downlink control signal); and 
transmitting, to the base station, an uplink control signal by using at least one uplink beam, which is configured among multiple beams based on the first information and the second information (see paragraph [0011], a transmitter that transmits uplink signals using multiple antenna ports or multiple beams, and a controller that controls, for each subframe, transmission timing of the uplink signals transmitted using the multiple antenna ports or the multiple beams, based on the first downlink control signal).

In regard claims 2 and 10, Kishiyama teaches or discloses the communication method of claim 1, wherein the first information includes: beam-related information configured for at least one of downlink transmission for transmission of a synchronization signal, downlink transmission for transmission of a reference signal, downlink transmission for transmission of a downlink control signal, and downlink transmission for transmission of a downlink data signal; and information relating to a relationship between the multiple beams for the uplink control signal transmission (see paragraphs [0013], [0128], [0178], and [0180], the user device includes a receiver that receives a first downlink signal transmitted from the first base station and a second downlink signal transmitted from the second base station, and a transmitter that transmits signals for requesting the first base station and the second base station to change transmission timing so that the reception timing of the first downlink signal and the reception timing of the second downlink signal synchronize with each other. a first control signal that is transmitted from the first base station and includes an identifier indicating that the first downlink signal is transmitted from the first base station and an identifier indicating that the second downlink signal is transmitted from the second base station, and the synchronizer may be configured to control the receiver based on the first control signal).

In regard claims 3 and 11, Kishiyama teaches or discloses the communication method of claim 1, wherein the second information includes at least one of: information indicating a beam set including at least one beam among multiple beams for uplink control signal transmission according to the first information; activation information indicating transmission of the uplink signal using at least one beam in the indicated beam set; and deactivation information indicating stopping of transmission of the uplink signal, and wherein the transmitting of the uplink control signal comprises: receiving third information indicating some beams in the beam set; and transmitting the uplink control signal to the base station, using an uplink beam configured based on the first information, the second information, and the third information (see paragraphs [0012], [0013], [0173], [0175], [0180], and [0182]).

In regard claims 4 and 12, Kishiyama teaches or discloses the communication method of claim 1, wherein the first information includes information for configuring multiple time-frequency resources through which uplink control information is transmitted (see paragraphs the first downlink control signal and the second downlink control signal may include identifiers for identifying the multiple beams, and the transmitter may be configured to transmit the uplink signals to the base stations using antenna ports or beams corresponding to the identifiers. With this configuration, the user device 20 can transmit uplink signals using antenna ports or beams specified by the first base station and the second base station);
wherein the second information includes information indicating a part of the multiple time-frequency resources, information for configuring two or more uplink beams (see paragraphs [0173], [0175], [0180], [0182], and [0186], the second downlink control signal may include identifiers for identifying the multiple beams and the transmitter may be configured to transmit the uplink signals to the base stations using antenna ports or beams corresponding to the identifiers. With this configuration, the user device 20 can transmit uplink signals using antenna ports or beams specified by the first base station and the second base station); and
information indicating transmission of the uplink control signal using the two or more uplink beams (see paragraphs [0173], [0175], [0180], [0182], and [0186], with this configuration, the user device 20 can transmit uplink signals using antenna ports or beams specified by the first base station and the second base station).

In regard claim 5, Kishiyama teaches or discloses a communication method by a base station, the communication method comprising:
transmitting, to a UE, first information related to a configuration of multiple beams for uplink control signal transmission (see Fig. 2, paragraphs [0011], [0012], [0171], and [0175], a first downlink control signal transmitted from one of the base stations, a transmitter that transmits, for each subframe, a control signal including information reporting transmission timing of the uplink signal to the user device);
transmitting, to the UE, second information for configuring at least one beam among the multiple beams for the uplink control signal transmission (see Fig. 2, paragraphs [0012], [0013], [0173], [0175], [0178], [0180], and [0182], a second downlink signal transmitted from the second base station, and a synchronizer that controls the receiver to synchronize with the first downlink signal and the second downlink signal at different reception timings in each subframe);
receiving an uplink control signal transmitted by the UE using at least one uplink beam, which is configured among the multiple beams based on the first information and the second information (see Fig. 2, paragraphs [0012], [0051], and [0055],  the base station includes a receiver that receives an uplink signal transmitted from the user device).

In regard claims 6 and 14, Kishiyama teaches or discloses the communication method of claim 5, wherein the first information includes: 
beam-related information configured for at least one of downlink transmission for transmission of a synchronization signal, downlink transmission for transmission of a reference signal, downlink transmission for transmission of a downlink control signal, and downlink transmission for transmission of a downlink data signal; and information relating to a relationship between the multiple beams for the uplink control signal transmission (see paragraphs [0013], [0128], [0178], and [0180], the user device includes a receiver that receives a first downlink signal transmitted from the first base station and a second downlink signal transmitted from the second base station, and a transmitter that transmits signals for requesting the first base station and the second base station to change transmission timing so that the reception timing of the first downlink signal and the reception timing of the second downlink signal synchronize with each other. a first control signal that is transmitted from the first base station and includes an identifier indicating that the first downlink signal is transmitted from the first base station and an identifier indicating that the second downlink signal is transmitted from the second base station, and the synchronizer may be configured to control the receiver based on the first control signal).

In regard claim 7, Kishiyama teaches or discloses the communication method of claim 5, wherein the second information includes at least one of: information indicating a beam set including at least one beam among multiple beams for uplink control signal transmission according to the first information; activation information indicating transmission of the uplink signal using at least one beam in the indicated beam set; and deactivation information indicating stopping of transmission of the uplink signal, and wherein the receiving of the uplink control signal comprises: transmitting, to the terminal, third information indicating some beams in the beam set; and receiving the uplink control signal, which is transmitted using an uplink beam configured based on the first information, the second information, and the third information (see paragraphs [0012], [0013], [0173], [0175], [0180], and [0182]).

In regard claims 8 and 15, Kishiyama teaches or discloses the communication method of claim 5, wherein the first information includes information for configuring multiple time-frequency resources through which uplink control information is transmitted (see paragraphs [0011], [0012], [0013], [0172], [0175], [0178], [0180], [0182], and [0186], the first downlink control signal and the second downlink control signal may include identifiers for identifying the multiple beams, and the transmitter may be configured to transmit the uplink signals to the base stations using antenna ports or beams corresponding to the identifiers. With this configuration, the user device 20 can transmit uplink signals using antenna ports or beams specified by the first base station and the second base station), and wherein the second information includes information indicating a part of the multiple time-frequency resources, information for configuring two or more uplink beams, and information indicating transmission of the uplink control signal using the two or more uplink beams (see paragraphs [0173], [0175], [0180], [0182], and [0186], the second downlink control signal may include identifiers for identifying the multiple beams and the transmitter may be configured to transmit the uplink signals to the base stations using antenna ports or beams corresponding to the identifiers. With this configuration, the user device 20 can transmit uplink signals using antenna ports or beams specified by the first base station and the second base station).

In regard claim 9, Kishiyama teaches or discloses a terminal (see Fig. 3) comprising: 
a transceiver (see Fig. 3); and 
a controller configured to receive, from a base station, first information related to configuration of multiple beams for uplink control signal transmission (see Fig. 3, abstract, paragraphs [0011], and [0171, the user device includes a receiver that receives a first downlink control signal transmitted from one of the base stations);
to receive, from the base station, second information for configuring at least one beam among the multiple beams for the uplink control signal transmission (see Fig. 3, paragraph the receiver may be configured to also receive a second downlink control signal different from the first downlink control signal); and
to transmit, to the base station, an uplink control signal by using at least one uplink beam, which is configured among multiple beams based on the first information and the second information (see Fig. 3, paragraphs (see paragraph [0011],  transmitter that transmits uplink signals using multiple antenna ports or multiple beams, and a controller that controls, for each subframe, transmission timing of the uplink signals transmitted using the multiple antenna ports or the multiple beams, based on the first downlink control signal).

In regard claim 13, Kishiyama teaches or discloses a base station comprising: 
a transceiver (see Fig. 2); and 
a controller configured to transmit, to a terminal, first information related to configuration of multiple beams for uplink control signal transmission (see Fig. 2, paragraphs [0012], [0013], [0171], [0175], and [0180], a base station that communicates with a user device in a mobile communication system including the base station, another base station. A first control signal that is transmitted from the first base station and includes an identifier indicating that the first downlink signal is transmitted from the first base station and an identifier);
to transmit, to the terminal, second information for configuring at least one beam among multiple beams for the uplink control signal transmission (see Fig. 2, paragraphs [0012], [0013], [0175], [0178], and [0180], the second downlink control signal may include identifiers for identifying the multiple beams. A second downlink signal transmitted from the second base station, and a synchronizer that controls the receiver to synchronize with the first downlink signal and the second downlink signal at different reception timings in each subframe);
the base station includes a receiver that receives an uplink signal transmitted from the user device).

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 01/01/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476